Citation Nr: 1129849	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  09-47 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is the surviving spouse of the Veteran who served on active duty from September 1940 to May 1945.  The Veteran died in December 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Reno, Nevada, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded the case for additional development in December 2010.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The appellant was notified of the VCAA duties to assist and of the information and evidence necessary to substantiate her claim by correspondence dated in February 2009 and January 2011.  The United States Court of Appeals for Veterans Claims (hereinafter "the Court"), in Hupp v. Nicholson, 21 Vet. App. 342 (2007) held that, when adjudicating a claim for dependency and indemnity compensation (DIC) (to include service connection for the cause of the Veteran's death), VA must perform a different analysis depending upon whether a Veteran was service connected for a disability during his or her lifetime.  The Board notes that the February 2009 VCAA letter substantially satisfied the provisions of 38 U.S.C.A. § 5103(a).  

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2010).  In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  

In order to be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the Veteran "materially less capable" of resisting the effects of the fatal disease or that a service-connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1).  

In this case, service treatment records are negative for complaint, treatment, or diagnosis related to the Veteran's cause of death.  The Veteran's death certificate shows he died in December 2008 as a result of cardiopulmonary arrest.  No underlying or contributory factors were identified.  It was noted that an autopsy was not performed.  At the time of his death service connection was established for generalized anxiety disorder with depression (previously addressed as psychoneurosis).  A 50 percent VA service-connected disability rating was assigned.  In statements in support of her claim the appellant asserted that service connection was warranted because the Veteran's service-connected generalized anxiety disorder with depression.  

In a March 2009 statement L. C. Ortega, M.D., noted the Veteran had been under his care for treatment of major depression, anxiety disorder, and panis attacks until his death.  It was further noted that he had a long and well-documented history of debilitating panic attacks with treatment for exacerbation of chronic symptoms.  Dr. Ortega stated that the Veteran's "panic attacks and anxiety disorder were most definitely major contributory factors" to his death.  No rationale for the opinion was provided.

A March 2011 VA medical opinion, in essence, expressed disagreement with the opinion of Dr. Ortega and noted, in essence, that it was general medical knowledge that panic attack disorders did not cause death.  It was the examiner's opinion that the Veteran's service-connected panic attack disorder neither caused nor contributed substantially or materially to the Veteran's death.  No additional rationale for the opinion was provided.

The Board notes, however, that in a June 2011 brief the appellant's representative cited information from the Cecil Textbook of Medicine (22nd Edition, 2004), page 253, as stating that psychosocial factors, such as anger, anxiety, depression, hostility, type A behavior, and various measures of social support had been associated with the occurrence of reoccurrence of cardiovascular disease.  The Court in Sacks v. West, 11 Vet. App. 314, 317 (1998), held that medical treatise information, in general, is too uncertain to show etiology, but that medical articles or treatises "can provide important support when combined with an opinion of a medical professional."  Therefore, the Board finds that further development is required to address the inconsistent medical opinions as to etiology.

The record also shows the appellant was requested by correspondence dated in January 2011 to provide additional information as to treatment the Veteran received pertinent to her claim, including records from the emergency room at the Valley Hospital Medical Center, from Dr. Ortega, and from the coroner's office.  There is no indication of a response from the appellant.  The Court has held that VA's "duty to assist is not always a one-way street" and that if a claimant wishes help he or she cannot passively wait for it in those circumstances where the claimant may or should have information that is essential in obtaining relevant evidence.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  

Accordingly, the case is REMANDED for the following actions:

1.  The appellant should again be advised of her responsibilities in providing information in support of her claim.  Appropriate action should be taken if sufficient information is received by VA to warrant further assistance.

2.  The Veteran's claims file should be returned to the March 2011 VA examiner, or another appropriate medical specialist if the examiner is unavailable, for clarification as to whether there is at least a 50 percent probability or greater (at least as likely as not) that a disability of service origin contributed substantially or materially to the cause of his death.  The examiner must address the issue as to whether the Veteran may have developed a cardiovascular disorder associated with his death secondary to psychosocial factors manifest as a result of his service-connected generalized anxiety disorder with depression.  The claims folder must be made available for review of the case and a notation to the effect that this record review took place should be included in the report.  A complete rationale for all opinions expressed should be set forth in the examination report.

3.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with appropriate consideration of all the evidence of record.  If any benefit sought remains denied, the appellant and her representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


